 IntheMatter Of INDIANAPOLIS GLOVECOMPANYandAMALGAMATED-CLOTHINGWORKERSOF AMERICA, LOCALNo. 145Case No. C-251-Decided February 11, 1938sGlove 141anefactureng Industry-Interference,Restraint, or Coercion:ex-pressed opposition to labor organization, threats of retaliatory action; dis-crediting union and union leaders ; engendering fear of loss of employmentfor union membership and activity ; persuading employees to refrain fromforming or joining or to resign from union, threat to close plant unless unionorganization and activitycease-Company-Dommmated Union:domination or-interference with formation or administration; support; active solicitation ofmembers permitted during working hours ; recognition as exclusive representa-tive of employees ; disestablished, as agency for collective bargaining-Back-Pay:awarded.Mr. Herbert N. Shenkin,for the Board.Mr. Frank C. Dailey,of Indianapolis, Ind., for the respondent.Mr. Harvey A. Grabill,of Indianapolis, Ind., for the Alliance.Miss Fannie M. Boyls,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Amalgamated-Clothing Workers of America, Local No. 145, herein called the Amal-gamated, the National Labor Relations Board, herein called theBoard, by Robert H. Cowdrill, Regional Director for the EleventhRegion (Indianapolis, Indiana), issued its complaint dated July 26,1937, against Indianapolis Glove Company, Indianapolis, Indiana,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1), (2), and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,.herein called the Act.The complaint as amended alleged, in respect to unfair labor prac-tices, that the respondent, on or about March 18, 1937, dischargedthree of its employees because they had engaged in concerted activ-ities for the purposes of collective bargaining; that the respondent,.,on or about April 1, 1937, and thereafter, denounced the Amalga-23180535-38-16 232NATIONAL LABOR RELATIONS BOARDmated and threatened it would never recognize that union and wouldclose its factory if the Amalgamated ever became organized therein;that the respondent, on or about April 26, 1937, instigated, fostered,dominated, and interfered with the formation and administration of,and contributed financial and other support to, a labor organizationknown as Indianapolis Glove Workers Alliance, herein called theAlliance; that the respondent, on or about May 31, 1937, in order toencourage membership in the Alliance and to discourage member-ship in the Amalgamated, entered into an agreement with the Al-liance, recognizing it as the exclusive representative of all its em-ployees for the purposes of collective bargaining; that the respondent,in June 1937, discharged one of its employees because he had joinedthe Amalgamated and in order to discourage membership in thatorganization; that the respondent, by these and other acts, interferedwith, restrained, and coerced its employees in the exercise of therights guaranteed them in Section 7 of the Act.'A copy of the complaint and notice of a hearing thereon to beheld at Indianapolis, Indiana, on August 5, 1937, were duly servedupon the respondent and the Alliance.Upon motion made by theAlliance, an order was issued by the Regional Director on July 30,1937, allowing the Alliance to intervene.On July 31, 1937, the re-spondent filed with the Regional Director a motion to make the com-plaint more specific and to extend the time for filing its answer.The Regional Director refused to extend the time for filing an answerand ruled that an answer should be filed prior to the issuance of aruling on the motion to make the complaint more specific. To suchaction and ruling, the respondent filed a "protest." It thereafter, onJuly 31, 1937, filed an answer, and later an amended answer, in whichitdenied that it had engaged in any of the unfair labor practiceswith which it was charged and claimed that Violet Clements, EdithMcCready, and Edna Wickham were not discharged, but that theyvoluntarily quit working; that they had, however, conducted them-selves in such a manner as to justify the respondent in dischargingthem, in that they had refused to work and engaged in a sit-downstrike within the respondent's plant; and that the discharge of JamesH. Smith was solely because of his inefficiency.Pursuant to the notice duly served upon the respondent and theAlliance, a hearing was conducted at Indianapolis, Indiana, on Au-gust 5, 6, 7, and 9, 1937, before H. R. Korey, the Trial Examiner dulydesignated by the Board.The Board, the respondent, and the Al-liance were represented by counsel, and full opportunity to be heard,1The original complaint alleged the discharge only of Violet Clements.The complaintwas amended at the hearing to include allegations that Edith McCready and Edna Wick-ham were discharged on or about March 18, 1937, because of their concerted activitiesfor the purposes of collective bargaining,and that James H. Smith was discharged inJune 1937 because he joined the Amalgamated. DECISIONS AND ORDERS233to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.At the commence-ment of the hearing, the respondent renewed its motion to makecertain allegations in the complaint more specific.This motion wasdenied.At the conclusion of the Board's evidence, the Board's at-torney moved to conform the pleadings to the proof.The motionwas granted.During the course of the hearing, the Trial Examinermade other rulings on various motions and objections to the admis-sibility of evidence.The Board has reviewed all rulings of the TrialExaminer and of the Regional Director and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On September 29, 1937, the Trial Examiner filed with the RegionalDirector his Intermediate Report, copies of which were duly servedupon all the parties.He found that Violet Clements, EdithMcCready, and Edna Wickham had been discharged by the respond-ent because of their concerted activities for the purposes of collec-tive bargaining; that the respondent had interfered with, restrained,and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act; and that the respondent had encouraged mem-bership in the Indianapolis Glove Workers Alliance, had dominatedand interfered with the formation and administration of said Alli-ance and contributed financial and other support to it.He found,however, that the respondent had discharged James H. Smith forinefficiency and for cause, and not because he had joined the Amalga-mated, as was alleged in the amended complaint.He recommendedthat the respondent cease and desist from engaging in the afore-mentioned unfair labor practices, that back pay be awarded the threeemployees unlawfully discharged and that the respondent disestab-lish Indianapolis Glove Workers Alliance as an agency for collectivebargaining.Exceptions to the Intermediate Report were duly filedby the respondent and by the Alliance.The Board has consideredthese exceptions, and, save to the extent that the findings belowdepart from those of the Trial Examiner, finds that the exceptionsare without merit.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESSIndianapolis Glove Company is a corporation organized in 1904under the laws of the State of Indiana. It operates eight plants atwhich it is engaged in the manufacture, sale, and distribution ofjersey, canton flannel, and combination cloth and leather work gloves.Five of its plants are located in Indiana and three in Ohio.Therespondent employs a total of approximately 2,100 employees, about 234NATIONAL LABOR RELATIONS BOARD850 of whom are employed in its Indianapolis plant, the one withwhich we are here concerned.The respondent is the second largestmanufacturer of gloves in the United States.Most of the raw materials used by it are purchased in States otherthan Indiana.Cotton piece goods and cotton thread are purchasedinMassachusetts, Connecticut, New York, New Hampshire, NorthCarolina, South Carolina, Georgia, Alabama, and Tennessee.Leatheris purchased in the New England States, Illinois, Wisconsin, Minne-sota,Michigan, and Maryland.Ordinarily these raw materials areshipped directly from the vendor to the plant which manufacturesthem into the finished product, but in emergencies raw materials maybe shipped from an Indiana plant to an Ohio plant and vice versa.The respondent's products are distributed exclusively by its ownsalesmen, who work out of its Indianapolis office.The principal pur-chasers of its gloves are wholesale distributors who are located invarious parts of the country.A large percentage of the respondent'sproducts are sold in States other than Indiana and some are sold inforeign countries.In 1936 the gross sales of the respondent amountedto $4,540,360.65, of which sum approximately $4,033,000, or 88.8 percent, represents sales made outside the State of Indiana.II.TIIE ORGANIZATIONS INVOLVEDAmalgamated Clothing Workers of America, Local No. 145, is alabor organization affiliated with the Committee for Industrial Or-ganization.It was organized among employees of the respondentat its Indianapolis plant during the latter part of March 1937, andadmits to membership all of the employees except foremen, foreladies,and "other representatives" of the respondent.At the date of thehearing it claimed a membership of approximately 450 employees ofthe respondent.Indianapolis Glove Workers Alliance is a labor organization formedamong employees of the respondent during the latter part of April1937.It admits to membership all persons employed at the respond-ent's plant or in connection with the operation thereof except those"occupying any major or minor positions giving them executive powerin said plant." 2On June 2, 1937, and at the date of the hearing, itclaimed a membership of over 600 employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The discharges for concerted activitiesof March 18, 1937During the early part of 1937 several of the employees of the re-spondent who were employed at sewing the fingers of gloves, and who2 Articles of Association,Alliance Exhibit No. 3. DECISIONS AND ORDERS235were called tippers, had from time to time asked their forelady,Martha Hartman, for an increase in rate of pay.Prior to March 18,1-937, such requests had been made by individual tippers, and withno success.On that date all of the tippers except Melba Gater, whowas employed partly as a tipper and partly as a piecer, nine in num-ber, approached their forelady in a group as they returned from theirlunch hour at one o'clock and requested that they be given an increasein rate of pay on "regulars", a type of glove distinguished from "BigBears" on which the tippers claimed they could make better wages.The conference with Mrs. Hartman lasted approximately a half hourand no satisfaction was obtained.The nine tippers, pursuant to aprevious understanding reached during the noon hour, then returnedto their machines and sat down but did no work except to make re-pairs, for which they received no compensation, for the remainder ofthe afternoon.The repair work took from 10 to 20 minutes forcompletion.The tippers were paid on a piece-work basis and conse-quently earned nothing that afternoon.At 5:30 p. m., closing time,they left the plant with the other employees.The officials of therespondent knew of this concerted action of the tippers early in theafternoon, but neither they nor any other supervisory employee ap-proached the tippers or reprimanded them during the afternoon.That evening their forelady, Martha Hartman, called at the homesof Violet Clements and Edna Wickham, handed them their pay checksand personal belongings, and told them not to return to work. On thefollowing morning Edith McCready, who could not be located by therespondent on the previous night, was discharged when she reportedfor work.Later that morning these three employees approachedCharles Zwick, president of the respondent, as he entered the plant,to discuss their discharges.He told them, "You girls know why youare fired," and refused to talk further with them.'The respondent does not deny that the three employees above-men-tioned were considered by it to be leaders in the concerted activitiesjust described and that for such reason they were not permitted to re-turn to work on March 19. The claim of the respondent that theemployees in question were not discharged but were refused reinstate-ment after they had voluntarily quit by engaging in a sit-down strikeseems to us frivolous.Such was the position taken by the respondentin its answer and by Brodehurst Elsey, the respondent's secretary--treasurer, on the witness stand.It receded from this position in itsbrief, however, and more aptly stated its contention in the followinglanguage :The undisputed evidence shows that the nine girls engaged ina sit-down strike.The company had the right to discharge all.It chose to discharge the three leaders and this does not constitutean unlawful discrimination or an unfair labor practice. 236NATIONAL LABOR RELATIONS BOARDThe brief adds "that all nine were legally subject to discharge forglaring misconduct."Long prior to the time that the term "sit-down strike" became com-mon parlance, stoppages such as that participated in by the nine tip-pers were frequent occurrences among unorganized laborers in theclothing and other industries.A stoppage was considered by the em-ployees as the safest method of calling attention to their grievanceswithout placing responsibility for leadership upon individuals.With-out a labor organization or effective bargaining agency to representthem the fear of individual employees to assert leadership in the pres-entation of grievances for a group was usually well-founded.As inthe case before us, the spokesman was frequently considered an agita-tor and discharged.'The nine tippers were unorganized and could not be represented bya labor organization in the presentation of their grievances.Thestoppage engaged in by them was a spontaneous expression of discon-tent staged for the purpose of bringing to the attention of the re-spondent the grievance concerning wages which repeated talks withtheir forelady had failed to remedy.The tippers testified that theyhad expected Mr. Zwick, president of the respondent, to come to themand talk to them during the afternoon ; that when he did not come byclosing time they determined to see him in a body on the followingmorning.If Mr. Zwick or any other official of the respondent who,was authorized to hear and grant the requests of the tippers had inter-viewed them that afternoon, it is possible that the tippers might haveresumed work.-The respondent does not contend that if the tippers had walkedout of the plant on strike that afternoon, it would have been justifiedin discharging or refusing to reinstate them for such concertedactivity.The fact that in this case the tippers remained at theirmachines during working hours instead of leaving the plant does notjustify their discharge.They were not requested by the respondentto leave, nor did they remain in the plant after the hour at whichthey were supposed to leave.While the stoppage was going on theyWith reference to the stoppageor shop strike practice, it is saidby The ChicagoJoint Board, Amalgamated Clothing Workers of America, 1922,The Clothing Workers ofChicago, p.259: "This maybe regarded as a survivalof the timebefore collectivebargaining and regular machinery for adjusting complaints had been established in theindustry.Stoppages were then not only frequentoccurrences,sometimes even taking onthe dimensions and stubborn character of an actualstrike, but they wereunavoidable asa way for theworkers toobtain attentionfor their grievances.They wereexplosions ofrebelliousfeeling boundto, result under a -system of,repressiveshop 'government thatrefused totake the humaninstinctsof the workers into account.Under thatsystem therecould be no parley between workers and management,for the workers'spokesman wouldbe liableto promptdischarge for his pains, and certainly would be regarded as an unde-sirable agitator."See also "Control of the Sit-Down Strikes," Editorial Research Reports, Vol. Ic(March 26)1937,pp. 228-229. DECISIONS AND ORDERS237did some work for the respondent's benefit, but for which they re-ceived no compensation.They all straightened and stacked tipswhich were on their machines, in order that they might work morequickly-when they should resume their work.They committed notrespass, caused no harm to the respondent's property, and did notprevent other employees from working.4The respondent has notdemonstrated in what respect the conduct of the tippers was inany way unlawful or wherein it should be considered "glaringmisconduct."Violet Clementshad been employed by the respondent intermit-tently over a period of approximately 16 years prior to her dischargeon March 18. She was reinstated to her former position on July8, 1937, two days after the filing by the Amalgamated of its secondamended charge which alleged that she was discharged because ofher participation in concerted activities for the purposes of collective-bargaining.She had talked to her forelady concerning an increasein rate of pay on the morning of March 18, and had been one ofthe spokesmen for the tippers when they met their forelady in agroup.Elsey testified that she was "the worst one" of the nine girlswho had participated in the stoppage, that "she was a disturberbefore and had caused the factory a good deal of trouble," and that,"We have reason to believe that she was the one that we ought notto reemploy or ask to returnoto her work . . . because of her en-gaging in this sit-down strike."The respondent seeks to justifythe discharge and refusal to reinstate Violet Clements by citing in-stances in which she had cursed or quarreled with various employeesand had upon one occasion been disrespectful to Oscar Taber, itswage adjuster, by calling him "Os" instead of "Oscar" or "Mr.Taber."It is clear that the respondent did not discharge Mrs.Clements because of such acts.No complaint had ever been madeby the respondent concerning her work.Edna Wickhamhad been working for the respondent intermit-tently since 1925 and steadily since February 1936 until her dischargeon March 18. She was offered reinstatement to her former positionas a tipper on March 31, 1937.No complaint had ever been madeconcerning her work or her conduct at the plant prior to her dis-principal speaker for the group which interviewed Mrs. Hartmanon the afternoon of March 18.EdithMcCreadyhad worked for the respondent for approxi-mately ten years prior to her discharge on March 18, during which4 There is testimony in the record to the effect that Melba Gater, the only girl who.worked as a tipper on the afternoon of March 18,was asked by one tipper,Mary Sams, to,quitworking and threatened that she would get hurt if she did not quit. She con-tinued to work, however,and w4s not further molested. 7238NATIONAL LABOR RELATIONS BOARDtime no complaint had ever been made concerning either her workor her conduct at the plant. She was reinstated to her former posi-tion as a tipper on March 31, 1937, and thereafter worked for therespondent until June 4, 1937, at which time she voluntarily quit.Her discharge was apparently occasioned by the fact that she was.overheard by her forelady on the morning of March 18 to have re-marked, "We ought to go on a sit-down strike," after Violet Clementshad unsuccessfully talked to such forelady about an increase in rate-of pay on "regulars."We find that Violet Clements, Edna Wickham, and Edith McCreadywere discharged by the respondent because they had engaged in-concerted activities for the purposes of collective bargaining and othermutual aid or protection, and that the respondent in so dischargingthem has interfered with, restrained, and coerced its employees in the,exercise of the rights guaranteed to them in Section 7 of the Act.We also find that Edna Wickham and Edith McCready were eachunemployed from March 19, 1937, to and including March 30, 1937,and that Violet Clements was unemployed from March 19, 1937, to:and including July 8, 1937, because of said unfair labor practice ofthe respondent; and that none of said employees obtained any otheror substantially equivalent employment during the periods above-smentioned.-B.Hostility expressed by the respondent toward the AmalgamatedIt was shortly after the discharges above-mentioned and apparently.as a result thereof that the Amalgamated Clothing Workers of Amer-ica,Local No. 145, came into existence at the respondent's plant.,On March 29, 1937, circulars were distributed in front of the plantannouncing that a mass meeting would be held on the evening ofMarch 30, 1937, at the Amalgamated Clothing Workers Hall on Ninth'Street for the purpose of organizing the workers into a union.Acopy of one of these circulars came into the hands of Brodehurst-Elsey, secretary-treasurer of the respondent.He went through thefactory that day, cut off the power, and made a talk of about 30:minutes' duration in each department.He held in his hand, whiletalking, a copy of the Amalgamated circular, and read to the em-ployees that part which stated :Should any petty foreman or forelady interfere or threatenyou in any manner for attending this meeting, report this matterimmediately to Union Headquarters, ... and this practice willbe stopped.Relative to the circular, Elsey himself testified that he told the em-ployees, "What is printed on this card here is to tell you, the em-ployees, to disregard the foreladies, who are your best friends, and to DECISIONS AND ORDERS239start trouble in the factory."He informed them that no foreman orforelady would be permitted to tell employees whether or not theycould attend any meeting.He bitterly denounced the Amalgamated;stated that they were only trying to stir up trouble and obtain someof the employees' money; that the workers had enough taken out oftheir checks for Social Security taxes and insurance premiums, with-out having outsiders come in and take more of their money; that he,Elsey, had been running the factory for 33 years and did not needany outsiders to help him run it. He further told them that the Com-pany had a plant at Coshocton, Ohio, which had been closed downfor 52 weeks because of union activities; that it had been closedby a,strike called by about 15 per cent of the employees of the plant; thatif the union became organized in the Indianapolis plant and the plantshould be closed, it would be the' employees who closed it.In spite of the vigorous opposition expressed by Elsey, a numberof the respondent's employees met at the Amalgamated headquarters.on Ninth Street in Indianapolis on the night of March 30, 1937, andorganized themselves into Local No. 145.Two days later ElseycalledNellie Restich, one of the employees who had attended themeeting, into his office, accused her of being an agitator, and told her-she was jeopardizing her job.He pointed to some typed notes onunion activities and stated, "And they tell me we cannot fire you."'He again referred to the labor difficulties at Coshocton and asked herwhat any of the plants had accomplished by organizing.Elseytestified that he had intended to leave the impression with Mrs.Restich that she might lose her job if she annoyed the employees-around her.Several days later Elsey called Elbie Byassee, another employee-who had attended the Amalmagated meeting and who was accused-by his foreman of being an agitator, into his office and asked himabout his union activities.Elsey told him, "They are after yourmoney" ' and "They are running around over the country causingtrouble," and that he didn't want Byassee misled by a "bunch offoreigners."Byassee had informed Elsey that one of the speakers-at the first meeting could not speak good English.On the morning of April 7, 1937, just after the second meeting ofthe Amalgamated, Elsey again went through the plant, turned off'the power, and made a talk in each department.He told the em-ployees that he could speak plainer than "the bunch of foreigners overon Ninth Street," that they had probably never worked a day in theirlives, that they were probably chased out of their own country andhad not even become naturalized in America.He held in his handan Amalgamated membership card and informed the employees thathe knew all of the girls who had attended the union meeting ; thatnot over 30 girls had attended; and that "it was up to the rest of the 240NATIONAL LABOR RELATIONS BOARD800 girls if they wanted to leave the shop opened or closed."Heagain referred to the Coshocton trouble and stated that "the dis-turbance that was going on in the factory was exactly like the dis-turbance that went on at our factory in Coshocton, Ohio."A few days after the second Amalgamated meeting, Byassee wasagain called into Elsey's office.Elsey stated that he knew Byasseehad attended the meeting, again sharply criticized the Amalgamated,told him of the three girls whom he had discharged for their agita-tion and that he did not intend to reemploy one of them. Byasseestates that he was told: "You had better not go back over there anymore.If you do, I will have to fire you." Elsey admits that hecalled Byassee into his office and talked to him upon both occassionsafterByassee's , foreman had reported that he was arguing withfellow employees; but Elsey denies that he threatened to dischargeByassee if he went to another Amalgamated meeting. Byassee con-tinued to attend the Amalgamated meetings and became a memberof that union at its third meeting.Regardless of whether Elseyactually threatened to discharge Byassee, it is apparent from otherstatements made to him, not denied, that Elsey did all within hispower to discourage Byassee from joining the Amalgamated andattempted to intimidate him into remaining away from the meetings.Elsey himself does not claim that the conduct of the respondent,as evidenced by the speeches made by himself throughout the plant,was strictly within the law.He admits that before April 12, 1937,when the constitutionality of the National Labor Relations Act wasupheld by the United States Supreme Court, he did not take the Act'so "seriously" as he did afterwards.He testified that after the Actwas upheld and after he was counseled by his attorney and otherpersons, he reversed his policy, called in his foremen and foreladies,and instructed them to have nothing to do with union activities andto remain strictly neutral ; that thereafter he made no more speeches'-to his employees and did not reprimand any more of them for unionactivitieswithin the plant.He did not, however, inform his em-ployees of this change in policy which he claims to have adopted.The open hostility toward the Amalgamated which the respondenthad manifested through its secretary-treasurer had, however, already-achieved its effect in prejudicing large numbers of employees againstthe Amalgamated and in intimidating others. It had instilled intothe minds of many of its employees the belief that the advent of theAmalgamated into the respondent's plant would result in its closingas the respondent stated had happened at its Coshocton plant.Mem-bership in the Amalgamated was bitterly opposed by many em-ployees; arguments and disputes became rampant; there was a de-cided decrease in production; a number of employees questioned theirforeladies relative to the probability of a strike or shut-down; and DECISIONS AND ORDERS241some of them left the respondent's employ for more secure and settledpositions.The seed of opposition to the Amalgamated planted by the e-spondent had become firmly rooted.C. Domination and interference with Indianapolis Glove WorkersAlliance1.The loyalty pledgeAs a result of the hostility displayed toward the Amalgamated bythe respondent and the increase of membership in that organization,there sprang up a movement for organized resistance to the Amal-gamated activities.This movement was first evidenced by a "LoyalWorkers Pledge" which was circulated among the employees of theplant on or about April 26, 1937, and thereafter.CharlesWillner,who worked as a truck driver for the respondent, testified that heand another employee, Larry Gray, who worked in the shippingdepartment, prepared the pledge and started its circulation.Thepledge read as follows :We the undersigned employees of the Indianapolis Glove Co.believe that the Company is fair to us now, as it has been duringthe past many years, and, of our own free will we hereby pledgeour loyalty and will continue to cooperate in every possible waythat will enable us to continue at our work.We do not feel thatany American worker should be compelled to pay tribute to out-siders for the privilege and right to work.We believe that loy-alty will promote our best interests.The respondent, through Oscar Taber, assisted in the circulationof this pledge by placing it upon the machine of one of its employeesjust as employees were arriving for work one morning.Taber, ashereinbefore stated, was the respondent's wage adjuster, and was con-sulted by the employees and foreladies concerning increases in wages.It was he who notified Edith McCready of her discharge and deliv-ered her pay checks and personal effects on the morning of March 19,and it was he who first interviewed her when she applied for rein-statement.He was referred to by one of the employees as "a highofficial of the company." The pledge was circulated through thefactory during working hours without objection from any of the fore-ladies or foremen.Further to facilitate and encourage its executionby all employees, a table was placed in the second-floor rest room ofthe plant and there several employees worked, soliciting and obtain-ing signatures' on copies of the pledge.Other employees wentthrough different departments of the factory and requested the work-ers to report at the rest room.All of these activities took place dur- 242NATIONAL LABOR RELATIONS BOARDing working hours, with the obvious knowledge of the foreladies an&foremen, and without any objection on their part.2.The mass meeting at the AthenaeumAbout a half hour before closing time on April 27, 1937, the dayfollowing the circulation of the "Loyal Workers Pledge", Charles-Willner passed through each department of the plant, had the powerturned off, and announced that there would be a mass meeting heldthat night at the Athenaeum Hall for all employees of the respond-ent.He was accompanied on this excursion through the plant by-three other employees who had been active in the circulation of thepledge.Just at closing time that afternoon another announcement ofthe meeting was made over the loudspeaker which was located in therespondent's personnel office and connected with each department ofthe plant.This announcement was made by E. W. Eastes, one of therespondent's salesmen.It was announced at the meeting that night that such meeting hadbeen called for the purpose of ascertaining the sentiment of theemployees toward an employees' association.Speeches were madeby Charles Willner and by E. W. Eastes and other salesmen. It wasthen decided that the employees should form an association or "Com-pany Alliance" to which only employees of the respondent might.belong.3.The formation of the AllianceOn the following afternoon during working hours Charles Willner,E.W. Eastes, Lawrence Gray, and eight other employees who had.been active in the circulation of the pledge, and who designated them-selves as "the committee", called upon and employed Carl Wilde, anattorney recommended to them by the Industrial Department of theChamber of Commerce, to assist them in the formation of Indianapo-lisGlove Workers Alliance.On the following day, April 29, 1937, a second meeting of employ-ees was held at the Athenaeum, at which time a constitution and by-laws prepared by Carl Wilde were adopted. There was testimonyin the record to the effect that 483 employees became members of theAlliance at that time.It is significant that at the interview with Carl Wilde on April 28,he told "the committee" that in view of the fact that the formationof the proposed organization had been discussed on the premises ofthe respondent and in view of the fact that the "Loyal WorkersPledge" had been circulated, "no preliminary work that had beendone in respect to forming an organization would be used" and thatthey "would start afresh and form an organization without using the DECISIONS AND ORDERS243employer's premises."'But the drastic remarks theretofore made byElsey about the Amalgamated and the attacks made by him upon-attempted interference from outsiders in the business with the in-evitable instillation into the minds of many of the employees ofdanger to be feared from this outside union which had commencedorganizing employees of the plant, the resulting circulation of the"Loyal Workers Pledge" and plans for the formation of an insideunion, all sponsored and encouraged by the respondent in the man-ner hereinbefore set forth, cannot be divorced from the actual forma-tion of the Alliance by the mere utterance by Mr. Wilde of the words,"We will start afresh."The preliminary activities of the respondentand the encouragement given by it to the movement for organizingan inside union were -inseparable from the actual formation of theAlliance.4.Encouragementand support by the respondentHowever, even if it were granted that such separation were possible,subsequent occurrences at the respondent's plant clearly reveal en-couragement and support given by the respondent to the Alliance.In spite of the admonition of Mr. Wilde against the use of the re-spondent's property for Alliance activities a notice of the secondmeeting at the Athenaeum was posted upon a bulletin board at theplant.Immediately after the formation of the Alliance, its leaders,most of whom had also been active in circulating the "Loyal WorkersPledge," began to solicit members for that organization during work-ing hours inside the plant.There had been in existence at the plantfor a number of years a rule forbidding employees to leave theirown departments or the plant without the permission of their fore-ladies or foremen, and it was the custom of all employees, eventhough not all of them knew of the existence of an express rule, toask permission from their foreladies or foremen to leave their de-partments for any purpose. In flagrant disregard of this rule andcustom large numbers of Alliance members, in pursuit of Allianceactivities,went from one department to another, and even left theplant for hours or days at a time without permission of the fore-ladies or foremen and without being reprimanded for so doing.Some of them punched their time cards upon leaving, and others4-lidnot.An Alliance office or headquarters was established in a house acrossthe street from the respondent's plant.There membership cards weretyped and records of the association were kept.Employees went toand from this office throughout the day for a period of two or threeweeks after the membership drive commenced.One employee, Eva5Affidavit `of Carl Wilde, introduced into evidence as Alliance Exhibit No. 2. 244NAT1ONAL LABOR RELATIONS BOARDFrench, a member of the committee which employed Carl Wilde and!who worked for the Alliance as a typist, was absent from the plantfor a period of ten days at one time, without having asked permis-sion of her forelandy and without being questioned concerning herabsence when she returned.CharlesWillner, president of the Al-liance, testified that he worked day and night for about four monthssolicitingmembership in the Alliance, and that during this periodhe was frequently absent from his department and the plant butinformed his foreman only once of his intended absence.One morning shortly after the Alliance was formed, PaulineKranzer, an Alliance member, came through several departments ofthe plant and announced to the employees as she passed down eachaisle that they could go across the street after 11: 30 that morningand sign up as members of the Alliance. It was testified by onewitness that in the leather department this announcement was madein the presence of the forelady, Alice Wilson.Another witness testi-fied that Pauline Kranzer, upon entering the department, approachedAliceWilson and said, "Alice, I am supposed to go around and tellthese girls to go down at eleven thirty," and that the foreladyreplied, "All right."AliceWilson denies that she consented to theannouncement being made by Pauline Kranzer or that she even knewthat the announcement was being made, although she admitted seeingPauline Kranzer in her department.The latter was not called bythe respondent as a witness to refute the testimony of the two Boardwitnesses.We are convinced that Alice Wilson did know that thaannouncement was being made and that she gave her tacit, if nother express, approval of such action.A number of the employees"left the plant during working hours, just after 11:30' a. in., andreported to the Alliance headquarters as they had been instructed to,do.None of them 'asked permission from their foreladies to leave.One of the Amalgamated members also left the plant just after 11: 30^that morning, but it is significant that she considered it necessary to,and did, ask permission from her forelady to leave, stating that- shehad some business to take care of.All employees who were absent from their work while engaged inAlliance activities were paid by the Alliance a sum equivalent to theamount they would have earned had they been working for therespondent.Dues amounting to 25 cents a month were assessedagainst members, and the sum of $850 was borrowed by five of themembers from Security Trust Company of Indianapolis for the pur-pose of defraying expenses of the Alliance.The loan was evidencedby notes executed by Lawrence Gray and Charles Willner, previouslyreferred to; Clarence E. Dickman, a leather cutter; George M. Furry,whose position with the respondent does not appear in the record;and E. W. Eastes. The latter, after actively participating in, pre- DECISIONS AND ORDERS245,liminary organization activities of the Alliance by announcing thefirst meeting at the Athenaeum over the loudspeaker in the respond-ent's plant and attending and speaking at that meeting, and aftersigning the notes on behalf of the Alliance, learned that he was notqualified to be a member of that organization and took no furtherpart in its activities.eWhether or not Eastes' position with therespondent influenced the bank in making the loan referred to, wedo not know.Willner, the only witness who testified concerning theobtaining of this loan, stated that he had walked away to a fountainwhile the others were negotiating for the loan.He testified that noneof the signatories of the note held any kind of supervisory positionat the plant.Elbie Byassee, one of the employees who had been questioned andreprimanded by the respondent for his Amalgamated activities,testified that he heard a conversation which took place in the poolroom of the plant on or about July 28, 1937, between Clarence Dick-man, one of the Alliance members who had signed the notes men-tioned above and who had been absent from the plant on Allianceactivities upon a number of occasions, and a fellow employee, who.questioned him concerning a report that he, Dickman, was seen draw-ing an Alliance check through the pay-roll department of the re-spondent.Byassee testified that Dickman replied, "Yes, I drawedevery one of my Alliance checks in the pay roll department down-stairs," and that when further questioned concerning what his lawyerhad instructed him, he, Dickman replied : "It wasn't our lawyerat all.The Alliance didn't have anything to do with hiring a lawyer.The company hired the lawyer." Neither Dickman nor Oscar Speaks,the employee with whom Dickman was alleged to have had the con-versation, were called to the witness stand to refute this testimony.Charles Zwick, president of the respondent, and Brodehurst Elsey,its secretary-treasurer, however, denied that the respondent hadanything to do with the payment of employees for Alliance activi-ties or with the employment or payment of Carl Wilde, the Allianceattorney.Elsey testified that, although he knew one of the officers,or directors of the Security Trust Company, neither he nor therespondent ever had any business dealings with that bank.All6Although E. W. Easteswas not placed upon the witness stand, a stipulation wasentered upon the record at the hearing to the effect that if he were called as a witness,he would testify as stated above. It was also stipulated that Eastes made the announce-ment just mentioned without consulting anyone relative thereto, and that he was theperson who usually made announcements over the loudspeaker concerning social activi-ties.Why Eastes was not qualified to be a member of the Alliance was not explained.The articles of association of the Alliance provide that membership "shall be open to allemployees of the Indianapolis Glove Company except employees occupying any major orminor positions giving them executive power in said plant, and shall be limited to personsemployed at said plant or in connection with the operation thereof."The articles andalso the bylaws provided that a director should be chosen from each of enumerateddepartments of the plant, one of which was the officeand salesdepartment. 246NATIONAL LABOR RELATIONS BOARDAlliance witnesses who testified at the hearing stated that they re-ceived their Alliance pay checks outside the plant of the respondent.There is also in the record testimony to the effect that two Alliancemembers, Ethel Coleman and Joanell Gibbs, came to the home ofEdna Fairfield, one of the most active of the Amalgamated members,one Sunday afternoon, asked her to join the Alliance, and told her-that they had borrowed money "for" the respondent and that "ifwe don't make a go of it, we are sunk." Both of the Alliance mem-bers who visited Edna Fairfield denied that either of them had madesuch a statement or that they had discussed the borrowing of anymoney.The facts just stated make us look with suspicion upon the loanmade by Security Trust Company to the Alliance members, but, inview of our other findings herein, we deem it unnecessary to, and donot, decide whether or not the respondent furnished financial supportto the Alliance.The recreation room of the plant, provided by the respondent forits employees, was used by the Alliance for its meetings.There isevidence that upon at least one occasion one of the respondent's bul-letin boards was used to announce a meeting of the Alliance in therecreation room.The respondent claimed as an excuse for permitting the variousactivities here°in described to take place within its plant, that ithad, after the Act was upheld by the Supreme Court, adopted apolicy of noninterference with union activities of any kind and thatdiscipline within the plant had become unenforcible. It should benoted that only after the respondent had already engendered in theminds of employees antagonism to and fear of all outside unions,and especially of the Amalgamated, and had set in motion a strongopposition to the Amalgamated, did it suddenly cease its policy ofopen interference, restraint, and coercion; and that after it ceasedsuch policy, it took no steps to inform its employees of its changein policy or to in any way rectify the harm done by its unfair laborpractices.No attempt, whatever, was made by the respondent to-exercise its disciplinary powers after the movement for organizedopposition to the Amalgamated commenced.The respondent en--couraged, supported, and abetted the activities of the Alliance mem-bers both before and after the actual formation of the Alliance in-the ways herein related.That the respondent knew which of its employees were freely leav--ing their departments and the plant at all hours of the day, whichwere soliciting memberships during working hours, which were hold-ing meetings in its rest rooms and its recreation room, which oneshad circulated the "Loyal Workers Pledge," who had made the an-nouncement over the loudspeaker, and who had caused the power to DECISIONS AND ORDERS247be turned off and an announcement made concerning the first meet-ing at the Athenaeum,is obvious.The foreladies testifiedthat theyreceived reports and complaints from various members of both theAmalgamated and the Alliance and that theytalked withElsey fromtime to time concerning the complaints and how to handle the sit-uation.Elsey testified that lie kept notes on matters reported tohim concerning the organization activities of his employees.Zwick,upon one occasion,stopped at the door of the recreation room to in-quire aboutwhat was takingplace when he saw a meeting of theAlliance being held there.One of the foreladies,AliceWilson,testified that when she observed that a member of the Amalgamatednudged two or three other girls, as suchAmalgamatedmember wentto the washroom,and that they also soon went to the washroom, shefollowed them"to see if they all went' in together," and found themhuddled together,whispering and talking.She testified that thishappened upon several occasions and that the girls remained awayfrom their work for 10 or 20 minutes at a time. This incident isrelated as an example of the careful surveillance by the forelady ofthe activities of the girls within her department when such activitiesrelated to an outside union.The respondent had in its possession the "Loyal WorkersPledge."It knew that the persons who committed the open violations of itsruleswhichwe have described were employees who had signed the"LoyalWorkersPledge."It consequently could not have believedthat an attempt on its part *to exercise discipline and enforce its ruleswould have met with failure or even difficulty.We are compelledto find that by failing to object to a violation of such rules and tothe use of its bulletin boards, its rest rooms, and its recreation roomfor Alliance activities, the respondent consented to and encouragedsuch violations and the use of its property for Alliance activities.It is true,as stated by the respondent,that after about the middleof April itno longer attempted to discipline the Amalgamated mem-bers, but there is little evidence that Amalgamated members violatedthe respondent's rules, andtheydid not use the plant or any of itsfacilities for announcing or holding meetings.There was evidenceto the effect that bothAmalgamatedand Alliance members talked,while working,to employees sitting beside them about union activ-ities,but such was not considered a violation of the respondent'srules; talking had always been permitted.It is true also that the respondent on or about May 7, 1937, postednotices on its bulletin boards, forbidding the circulation within thefactory of membership cards, petitions, pledges, or other literaturerequesting any employee to join or refrain from joining any organi-zation or group of employees,and also forbidding employees to visitin departments other than their own except in the performance of-80335-3S--17 248NATIONAL LABOR RELATIONS BOARDthe respondent's duties.These notices were not posted, however, un-tilafter the "Loyal Workers Pledge" had already been circulated,until after the Alliance members had gone freely from one depart-ment to another and solicited memberships for more than a week,and until after a charge had already been filed with the RegionalDirector alleging that the respondent had allowed such activities tobe conducted within its plant.Further, no attempt was made by therespondent to enforce its rules referred to above. It is significantalso that the respondent in such notices did not forbid employees toleave the plant without permission.By June 2, 1937, the Alliance claimed as members over 600 of therespondent's approximately 850 employees, and upon that date therespondent signed an agreement with the Alliance, recognizing it asthe sole collective bargaining agency for all employees of the plant.We find that the respondent, by committing the various acts ofhostility toward the Amalgamated described in subsection B of thissection, by participating in and encouraging the circulation withinits plant of the "Loyal Workers Pledge," by permitting the powerto be turned off and its loudspeaker to be used for the purpose ofannouncing the meeting at which employees decided to form theAlliance, by permitting the use of its bulletin boards, its rest rooms,and its recreation room for Alliance activities, and by allowing Al-liance members to solicit new members within the plant during work-ing hours and to leave their departments and the plant for hours anddays at a time in pursuit of said Alliance activities, has dominatedLind interfered with the formation and administration of Indianap-olisGloveWorkers Alliance and has contributed support thereto;and that by these and other acts set forth in this section, it has in-terfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed to them in Section 7 of the Act.IV.THE DISCHARGE OF JAMES H. SMITHJamesH. Smithwas employedby the respondenton June 15, 1936.During the middle or latter partof April 1937, whileengaged in aconversation with his then foreman,John Lloyd, thelatter told himthat if he ever joined theAmalgamated,he wouldjust be puttinghimself out of a job. Smith did join the Amalgamated on June 8,1937,but there is no evidence that he ever took any active part in itsaffairs.On June 12, 1937, he was discharged.He claims that he -was discharged because he joined the Amalgamated,but a considera-tion of all factors leads us to the conclusionthat hewas dischargedfor other reasons.Smith was only 18 years old when he began working for the re-spondent.He was transferred from one department or one opera-tion to another in an attempt to fit him into the work for which DECISIONS AND ORDERS249he was most adept.He admitted that complaints were made abouthis work orthat it wascriticized to some extent on almost all opera-tions in which he was engaged.About three weeks before his dis-charge, at his own request,he was transferred to the freight elevator.According to his own testimony, while operating the freight elevator,he was reprimanded almost daily for his failure to deliver and pickup goods quickly enough.On the day before his discharge he re-ceived an order to deliver materials to the third floor of the plant atabout 10 a.in.He lost the order, then forgot about it, and did not,deliver the goods until about 1: 30 that afternoon.In the meantimeemployees on the third floor were without sufficient work to keep busy.Roy Green,the foreman under whom Smith worked while operat-ing the elevator and who discharged him, testified that he knewnothing about any union affiliation or activities of Smith, and thatthe sole reason for discharging him was his inefficiency.Smith,when discharged,was informed that the reason for his discharge,was his inability to "get the work down. . .in time."We find that James H. Smith was discharged for inefficiency andfor cause,and not because he joined the Amalgamated.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCE;We find that the activities of the respondent hereinbefore setforth in Section III, occurring in connection with the operations ofthe respondent hereinbefore described in Section I, have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.VI.THE REMEDYThe respondent,in order to effectuate the policies of the Act, mustmake whole the three tippers which it wrongfully and discrimina-torily discharged,by payingto each of them the sum which eachwould normally have earned between the time of her discharge andher reinstatement,less the amounts,if any, earned by each of themduring the interim.At the time of their discharge the tippers were working 49 hours aweek.Violet Clements was earning an average of about $19 a week,EdnaWickham about $22 a week, and Edith McCready about $16 aweek.On or about April 1, 1937, the working hours at the plantwere reduced to 40 hours a week, and on May 24, 1937,a general in-crease in pay of ten per cent was granted to all employees of theplant.Violet Clements testified that after she returned to work onJuly 8, 1937, she earned an average wage of $17 a week. In deter-mining the amount of back pay to which she is entitled,the change 250NATIONAL LABOR RELATIONS BOARDin hours and rate of pay and the dates of such change must be takeninto consideration.Since both Edna Wickham and Edith McCreadywere offered reinstatement on March 31, 1937, the change in workinghours and rate of pay does not affect the amount of back pay towhich they are entitled.The respondent having dominated and interfered with the forma-tion and administration of the Alliance and contributed supportthereto, that body cannot serve the employees as a bona fide labororganization and the respondent, in order to remedy its unlawfulconduct, must withdraw all recognition from the Alliance and dis-establish it as a collective bargaining agency.Upon the basis of the foregoing findings of fact, and upon theentire record in this proceeding, the Board makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing Workers of America, Local No. 145, andIndianapolis GloveWorkers Alliance are each labor organizations,within the meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of their right to self-organization, to form, join, or.assista labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activi-tiesfor the purposes of collective bargaining and other mutual aidand protection, as guaranteed in Section 7 of the Act, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (1) of the Act.3.By dominating and interfering with the formation and admin-istration of Indianapolis GloveWorkers Alliance, and by contrib-uting support to it, the respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (2) ofthe Act.4.The unfair labor practices referred to in paragraphs 2 and 3above constitute unfair labor practices affecting commerce, withinthe meaning of Section 2 (6) and (7) of the Act.ORDERUpon the basis of the foreging findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Indianapolis Glove Company, and its officers, agents,successors, and assigns shall:1.Cease and desist :(a)From in any manner interfering With, restraining, or coercingits employees in the exercise of their rights to self-organization, to DECISIONS AND ORDERS251form, join,or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection;(b)From in any manner dominating or interfering with the ad-ministration of Indianapolis GloveWorkers Alliance or with theformation or administration of any other labor organization of itsemployees and from contributing support to Indianapolis GloveWorkers Alliance or any other labor organization of its employees.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Make whole Violet Clements, Edna Wickham, and Edith Mc-Cready for any losses of pay which they have suffered by reason oftheir discharges, by the payment to each of them the sum of moneywhich each would normally have earned as wages during the periodbetween the date of their discharge and the date each was offeredreinstatement by the respondent, less the amounts, if any, which eachof them earned during that period ;(b)Withdraw all recognition from Indianapolis Glove WorkersAlliance as the 'representative of its employees for the purpose ofdealing with the respondent concerning grievances,labor disputes,wages, rates of pay,hours of employment,and other conditions ofemployment,and completely disestablish Indianapolis Glove WorkersAlliance as such representative;(c)Post notices in conspicuous places throughout its Indianapolisplant, stating' (1) that the respondent will cease and desist in themanner aforesaid,and (2)that it has withdrawn all recognition fromIndianapolis Glove Workers Alliance as the representative of its em-ployees for the purpose of dealing with grievances,labor disputes,wages, rates of pay, hours of employment,and other conditions ofemployment,and that it has disestablished said organization as suchrepresentative; and keep such notices posted for a period of at leastthirty(30) consecutive days from the date of posting;(d)Notify the Regional Director for the Eleventh Region inwriting within ten(10) days from the date of this Order what stepsit has taken to comply herewith.And it is further ordered that the amended complaint, in so far asit alleges that the respondent engaged in an unfair labor practice indischarging James H. Smith be,and it hereby is, dismissed.